 



EXHIBIT 10.5

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 13th day of June, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of June 1, 2013
(the “Pooling and Servicing Agreement”), and WJ Bradley Mortgage Capital, LLC, a
Delaware corporation (“WJ Bradley”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of July 1, 2012, between
Assignor and WJ Bradley (the “Purchase Agreement”) as modified or supplemented
by this Agreement. Unless otherwise specified herein, capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Purchase
Agreement. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by WJ Bradley pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by WJ Bradley pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.           WJ Bradley hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and WJ Bradley as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 



 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
WJ Bradley with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and WJ Bradley that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and WJ Bradley that as of the date hereof:

 

(a)          Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.           WJ Bradley warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          WJ Bradley is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          WJ Bradley has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of WJ Bradley’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of WJ Bradley’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which WJ Bradley is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which WJ Bradley or its property is subject. The
execution, delivery and performance by WJ Bradley of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of WJ Bradley. This
Agreement has been duly executed and delivered by WJ Bradley and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of WJ Bradley
enforceable against WJ Bradley in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by WJ Bradley in connection with the execution, delivery or performance
by WJ Bradley of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated WJ Bradley Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, WJ Bradley
hereby restates to Depositor and Assignee, as if fully set forth herein, as of
the related Closing Date, the representations and warranties set forth in
Subsection 7.01 of the Purchase Agreement, and, as of the date hereof, the
representations and warranties set forth in Subsection 7.02 of the Purchase
Agreement.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
the immediately preceding paragraph as of the related Closing Date or the date
hereof, as the case may be, Assignee shall be entitled to all the remedies under
the Purchase Agreement, including, without limitation, the right to compel WJ
Bradley to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.            From and after the date hereof, subject to Section 10 below, WJ
Bradley shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and WJ Bradley had entered into a separate purchase agreement for
the purchase of the Mortgage Loans in the form of the Purchase Agreement, the
terms of which are incorporated herein by reference, as amended by this
Agreement.

 

 

Enforcement of Rights

 

10.          (a)           Controlling Holder Rights. WJ Bradley agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)  

Repurchase and Substitution

 

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

5

 

  

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

  (a) In the case of WJ Bradley,           WJ Bradley Mortgage Capital LLC    
6465 Greenwood Plaza Blvd Suite 500     Centennial, CO 80111     Attention:
Karin Good     Phone: (720) 250-9836           with a copy to

 



6

 

 

    General Counsel at the same address         (b) In the case of Assignee,    
      Wilmington Trust, National Association     1100 North Market Street    
Rodney Square North     Wilmington, DE 19890     Attention: Dorri Costello      
  (c) In the case of Depositor,           Sequoia Residential Funding, Inc.    
One Belvedere Place, Suite 360     Mill Valley, California 94941     Attention:
William Moliski           with a copy to           General Counsel at the same
address         (d) In the case of Assignor,           Redwood Residential
Acquisition Corporation     One Belvedere Place, Suite 360     Mill Valley,
California 94941     Attention: William Moliski           with a copy to        
  General Counsel at the same address         (e) In the case of Master
Servicer,           CitiMortgage, Inc.     4050 Regent Blvd.     Irving, TX
75063     Attention: CTS- Sequoia Mortgage Trust 2013-8           with a copy to
          CitiMortgage, Inc.     The Office of General Counsel     1000
Technology Drive     O’ Fallon, MO 63368

 



7

 

 

  (f) In the case of the initial Controlling Holder,           Sequoia Mortgage
Funding Corporation     One Belvedere Place, Suite 360     Mill Valley,
California 94941     Attention: William Moliski           with a copy to        
  General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or WJ Bradley may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
WJ Bradley, respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by WJ Bradley pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.



 

18.           The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. WJ Bradley hereby consents to such
exercise and enforcement.

 



8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.          Master Servicer. WJ Bradley hereby acknowledges that the Assignee
has appointed CitiMortgage, Inc. to act as master servicer under the Pooling and
Servicing Agreement and hereby agrees to treat all inquiries, demands,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the
Purchaser under this Agreement, including, without limitation, the right to
enforce the obligations of WJ Bradley hereunder and under the Purchase Agreement
and the right to exercise the remedies of the Purchaser hereunder and under the
Purchase Agreement.

 

WJ Bradley shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Citibank, N.A.   Bank City/State: Glendale, CA ABA Number: 321-171-184 Account
Name: CMI MSD Clearing Account Number: #070-4913896



 

21.          WJ Bradley acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, WJ Bradley shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 



22.          Rule 17g-5 Compliance. WJ Bradley hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at ratingagency@citi.com, with a
subject reference of “SEMT 2013-8” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify WJ Bradley in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. WJ
Bradley shall have no liability for (i) the Rule 17g-5 Information Provider’s
failure to post information provided by it in accordance with the terms of this
Agreement or (ii) any malfunction or disabling of the website maintained by the
Rule 17g-5 Information Provider. None of the foregoing restrictions in this
Section 22 prohibit or restrict oral or written communications, or providing
information, between WJ Bradley, on the one hand, and any Rating Agency or
NRSRO, on the other hand, with regard to (i) such Rating Agency’s or NRSRO’s
review of the ratings it assigns to WJ Bradley or (ii) such Rating Agency’s or
NRSRO’s evaluation of WJ Bradley’s operations in general; provided, however,
that WJ Bradley shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

  

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION     Assignor       By: /s/ William
J. Moliski     Name: William J. Moliski     Title: Authorized Officer          
  SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor               By: /s/ William
J. Moliski     Name: William J. Moliski     Title: Authorized Officer          
  Wilmington Trust, National Association,      not in its individual capacity
but solely as Trustee,    

Assignee

 

    By: /s/ Dorri Costello     Name: Dorri Costello     Title: Assistant Vice
President             WJ BRADLEY MORTGAGE CAPITAL LLC             By: /s/ Roy W.
Browning, III     Name: Roy W. Browning, III     Title: CFO  

 

Accepted and agreed to by:

 

CITIMORTGAGE, INC.   Master Servicer         By: /s/ Tommy R. Harris   Name:
Tommy R. Harris   Title: Sr. Vice President  

 

Signature Page – Assignment of Representations and Warranties – WJ Bradley (SEMT
2013-8)



 

 

 

  

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE 

 



    1 2 3 4 5 6 7 8 9 10     Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1   Cenlar 0.0025     WJ Bradley
  10000012337 1 1 0 2   Cenlar 0.0025     WJ Bradley   10000011984 1 1 0 3  
Cenlar 0.0025     WJ Bradley   10000011928 1 1 0 4   Cenlar 0.0025     WJ
Bradley   10000011833 1 1 0 5   Cenlar 0.0025     WJ Bradley   10000011753 1 1 0
6   Cenlar 0.0025     WJ Bradley   10000011744 1 1 0 7   Cenlar 0.0025     WJ
Bradley   10000011671 1 1 0 8   Cenlar 0.0025     WJ Bradley   10000011669 1 1 0
9   Cenlar 0.0025     WJ Bradley   10000011631 1 1 0 10   Cenlar 0.0025     WJ
Bradley   10000011399 1 1 0 11   Cenlar 0.0025     WJ Bradley   10000011395 1 1
0 12   Cenlar 0.0025     WJ Bradley   10000011260 1 1 0 13   Cenlar 0.0025    
WJ Bradley   10000011257 1 1 0 14   Cenlar 0.0025     WJ Bradley   10000011232 1
1 0 15   Cenlar 0.0025     WJ Bradley   10000011161 1 1 0 16   Cenlar 0.0025    
WJ Bradley   10000011131 1 1 0 17   Cenlar 0.0025     WJ Bradley   10000011129 1
1 0 18   Cenlar 0.0025     WJ Bradley   10000011109 1 1 0 19   Cenlar 0.0025    
WJ Bradley   10000011083 1 1 0 20   Cenlar 0.0025     WJ Bradley   10000011067 1
1 0 21   Cenlar 0.0025     WJ Bradley   10000010888 1 1 0 22   Cenlar 0.0025    
WJ Bradley   10000010886 1 1 0 23   Cenlar 0.0025     WJ Bradley   10000010585 1
1 0 24   Cenlar 0.0025     WJ Bradley   10000010523 1 1 0 25   Cenlar 0.0025    
WJ Bradley   10000010518 1 1 0 26   Cenlar 0.0025     WJ Bradley   10000010516 1
1 0 27   Cenlar 0.0025     WJ Bradley   10000010450 1 1 0 28   Cenlar 0.0025    
WJ Bradley   10000010288 1 1 0 29   Cenlar 0.0025     WJ Bradley   10000010239 1
1 0 30   Cenlar 0.0025     WJ Bradley   10000010157 1 1 0 31   Cenlar 0.0025    
WJ Bradley   10000010046 1 1 0 32   Cenlar 0.0025     WJ Bradley   10000010026 1
1 0 33   Cenlar 0.0025     WJ Bradley   10000009734 1 1 0 34   Cenlar 0.0025    
WJ Bradley   10000009371 1 1 0 35   Cenlar 0.0025     WJ Bradley   10000009088 1
1 0 36   Cenlar 0.0025     WJ Bradley   10000008107 1 1 0 37   Cenlar 0.0025    
WJ Bradley   10000007936 1 1 0

 



  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           1 0 0   2 9           1 4 0   3 7           1 4 0   4
9           1 4 0   5 7           1 0 0   6 9           1 4 0   7 7           1
0 0   8 9           1 0 0   9 7           1 4 0   10 7           1 0 0   11 9  
        1 0 0   12 9           1 4 0   13 6           1 0 0   14 9           1 0
0   15 7           1 0 0   16 7           1 4 0   17 9           1 0 0   18 7  
        1 4 0   19 7           1 4 0   20 6           1 0 0   21 7           1 4
0   22 7           1 4 0   23 9           1 0 0   24 9           1 0 0   25 9  
        1 0 0   26 9           1 0 0   27 9           1 4 0   28 9           1 0
0   29 9           1 4 0   30 9           1 0 0   31 7           1 0 0   32 9  
        1 4 0   33 3           1 0 0   34 9           1 0 0   35 9           1 0
0   36 9           1 4 0   37 9           1 0 0  

 



  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0   4/16/2013 703800 0.03875 360 360 6/1/2013 2     0   4/9/2013
697000 0.04 360 360 6/1/2013 3     0   4/10/2013 708000 0.04 360 360 6/1/2013 4
    150000   4/12/2013 654000 0.03875 360 360 6/1/2013 5     0   4/15/2013
792000 0.03875 360 360 6/1/2013 6     0   4/8/2013 1050000 0.03875 360 360
6/1/2013 7     0   4/12/2013 850000 0.03875 360 360 6/1/2013 8     0   4/9/2013
922000 0.04 360 360 6/1/2013 9     0   4/3/2013 688000 0.04 360 360 6/1/2013 10
    0   4/10/2013 792000 0.04 360 360 6/1/2013 11     0   4/10/2013 739000
0.03875 360 360 6/1/2013 12     0   4/2/2013 881000 0.04125 360 360 6/1/2013 13
    0   3/29/2013 860000 0.0375 360 360 5/1/2013 14     0   4/10/2013 697100
0.03875 360 360 6/1/2013 15     0   4/9/2013 676000 0.04375 360 360 6/1/2013 16
    0   4/12/2013 720000 0.0375 360 360 6/1/2013 17     0   4/8/2013 700500
0.04125 360 360 6/1/2013 18     0   4/11/2013 997500 0.04 360 360 6/1/2013 19  
  0   4/15/2013 620000 0.04 360 360 6/1/2013 20     0   4/11/2013 1088625 0.0425
360 360 6/1/2013 21     0   3/25/2013 948000 0.0375 360 360 5/1/2013 22     0  
4/11/2013 672000 0.03875 360 360 6/1/2013 23     0   3/25/2013 712100 0.03875
360 360 5/1/2013 24     0   4/2/2013 610000 0.03875 360 360 6/1/2013 25     0  
4/3/2013 689500 0.04 360 360 6/1/2013 26     0   4/1/2013 681000 0.0375 360 360
6/1/2013 27     0   4/3/2013 775000 0.0375 360 360 6/1/2013 28     0   4/16/2013
998200 0.03875 360 360 6/1/2013 29     0   3/27/2013 673500 0.0375 360 360
5/1/2013 30     0   3/22/2013 510000 0.03625 360 360 5/1/2013 31     0  
4/10/2013 720000 0.0375 360 360 6/1/2013 32     0   4/15/2013 621600 0.03875 360
360 6/1/2013 33     0   4/3/2013 590000 0.03875 360 360 6/1/2013 34     0  
4/2/2013 672600 0.03875 360 360 6/1/2013 35     0   3/29/2013 1000000 0.03875
360 360 5/1/2013 36     0   4/10/2013 714000 0.035 360 360 6/1/2013 37     0  
4/5/2013 715700 0.0375 360 360 6/1/2013



  



  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   702763.2 0.03875 3309.53 6/1/2013 0 0 2 1 0 0  
695995.8 0.04 3327.58 6/1/2013 0 0 3 1 0 0   706979.9 0.04 3380.1 6/1/2013 0 0 4
1 0 0   653036.5 0.03875 3075.35 6/1/2013 0 0 5 1 0 0   790833.2 0.03875 3724.28
6/1/2013 0 0 6 1 0 0   1048453 0.03875 4937.49 6/1/2013 0 0 7 1 0 0   848747.8
0.03875 3997.02 6/1/2013 0 0 8 1 0 0   920671.6 0.04 4401.77 6/1/2013 0 0 9 1 0
0   687008.7 0.04 3284.62 6/1/2013 0 0 10 1 0 0   790858.9 0.04 3781.13 6/1/2013
0 0 11 1 0 0   737911.3 0.03875 3475.05 6/1/2013 0 0 12 1 0 0   879758.7 0.04125
4269.76 6/1/2013 0 0 13 1 0 0   857405.4 0.0375 3982.79 6/1/2013 0 0 14 1 0 0  
696073 0.03875 3278.02 6/1/2013 0 0 15 1 0 0   675089.4 0.04375 3375.17 6/1/2013
0 0 16 1 0 0   718915.6 0.0375 3334.43 6/1/2013 0 0 17 1 0 0   699513 0.04125
3394.97 6/1/2013 0 0 18 1 0 0   996062.8 0.04 4762.22 6/1/2013 0 0 19 1 0 0  
619039.3 0.04 2959.97 6/1/2013 0 0 20 1 0 0   1087125 0.0425 5355.38 6/1/2013 0
0 21 1 0 0   945139.9 0.0375 4390.34 6/1/2013 0 0 22 1 0 0   671010 0.03875
3159.99 6/1/2013 0 0 23 1 0 0   709998.5 0.03875 3348.56 6/1/2013 0 0 24 1 0 0  
609101.3 0.03875 2868.45 6/1/2013 0 0 25 1 0 0   688506.6 0.04 3291.78 6/1/2013
0 0 26 1 0 0   679974.3 0.0375 3153.82 6/1/2013 0 0 27 1 0 0   773832.7 0.0375
3589.15 6/1/2013 0 0 28 1 0 0   996729.4 0.03875 4693.91 6/1/2013 0 0 29 1 0 0  
671468.1 0.0375 3119.08 6/1/2013 0 0 30 1 0 0   508427.2 0.03625 2325.86
6/1/2013 0 0 31 1 0 0   718915.6 0.0375 3334.43 6/1/2013 0 0 32 1 0 0   620684.3
0.03875 2922.99 6/1/2013 0 0 33 1 0 0   589130.8 0.03875 2774.4 6/1/2013 0 0 34
1 0 0   671609.1 0.03875 3162.81 6/1/2013 0 0 35 1 0 0   997048.8 0.03875
4702.37 6/1/2013 0 0 36 1 0 0   712876.3 0.035 3206.18 6/1/2013 0 0 37 1 0 0  
714622 0.0375 3314.52 6/1/2013 0 0

 



  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                    



 



  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                    

 



  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   383 2               0   524 3
              0   78 4               0   465 5               0   102 6          
    0   400 7               0   460 8               0   578 9               0  
598 10               0   15 11               0   374 12               0   518 13
              0   565 14               0   533 15               0   587 16      
        0   83 17               0   486 18               0   331 19            
  0   155 20               0   479 21               0   292 22               0  
605 23               0   536 24               0   550 25               0   424
26               0   379 27               0   268 28               0   468 29  
            0   535 30               0   420 31               0   378 32        
      0   545 33               0   462 34               0   540 35              
0   546 36               0   398 37               0   473

 



  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   21 0.5 10 1     2 1   1   6.25   10 1     3 2   1   13  
0 1     4 1   0   3.25 13.5 11.75 1     5 1   0   6 6 0 1     6 1   0   3 4.75
1.5 1     7 2   1   26   0 1     8 2   1   20   11 1     9 1   1   3.75 9.75 0 1
    10 1   0   0   0 1     11 1   0   0 0 1 1     12 2   0   8   1.75 1     13 1
  0   3.25 5 0 1     14 1   0   7.75   19 1     15 2   0   2.25 2.25 0 1     16
2   0   10   0 1     17 1   0   12   9 1     18 2   1   13.25   0 1     19 2   0
  0 0.5 0 1     20 1   0   8.25 6.25 0 1     21 2   0   0   0 1     22 2   0   8
1.25 0 1     23 1   0   6 6 1.5 1     24 3   0   19   1.833333333 1     25 2   0
  11.5   1.916666667 1     26 3   0   0 23 19 1     27 4   1   12   20 1     28
2   1   36   10 1     29 2   1   18 18 21 1     30 1   0   15   11 1     31 3  
0   0.75 4 0 1     32 2   0   18.75   2 1     33 1   0   1 18 14 1     34 1   1
  21   1.5 1     35 1   0   0   10.5 1     36 1   0   8.5   6 1     37 1   1  
20.25   2 1    



 



  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           775         2           778         3           735
        4           774         5           786         6           776        
7           730         8           721         9           765         10      
    778         11           800         12           777         13          
785         14           789         15           713         16           734  
      17           708         18           732         19           788        
20           715         21           793         22           723         23  
        741         24           722         25           724         26        
  793         27           789         28           747         29           809
        30           807         31           751         32           801      
  33           812         34           814         35           756         36
          787         37           777        

  



  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000    

 



  101 102 103 104 105 106 107 108 109 110   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 12187.52 5042.92 0 0 17230.44 17230.44 1 5   3 2 28329.87   0  
28329.87 28329.87 1 5   3 3 11651.33 0 2799.56 0 11651.33 14450.89 1 4   3 4
4295 8205.5 0 0 12500.5 12500.5 1 5   3 5 6666.66 10601.07 0 0 17267.73 17267.73
1 5   3 6 5871.5 17201.6 0 0 23073.1 23073.1 1 5   3 7 14289.38 0 0 0 14289.38
14289.38 1 4   3 8 37924.2 0 0 0 37924.2 37924.2 1 5   3 9 15375.98 893.73 0
625.07 16269.71 16894.78 1 5   3 10 20500 0 0 0 20500 20500 1 5   3 11 10833.76
0 1336 0 10833.76 12169.76 1 5   3 12 14673 0 3708.33 0 14673 18381.33 1 5   3
13 10109.88 10000 0 0 20109.88 20109.88 1 5   3 14 15414.75   0   15414.75
15414.75 1 5   3 15 9350 13333.33 0 0 22683.33 22683.33 1 5   3 16 16666.69  
27781.25   16666.69 44447.94 1 5   3 17 12070   7153.88   12070 19223.88 1 5   3
18 79242.58 0 0 0 79242.58 79242.58 1 5   3 19 8333 4909.67 0 0 13242.67
13242.67 1 5   3 20 18125 14768.4 4759.83 562.5 32893.4 38215.73 1 5   3 21
17916.69 0 0 0 17916.69 17916.69 1 5   3 22 11250 12500 4397.41 0 23750 28147.41
1 5   3 23 7286.93 8380.66 0 0 15667.59 15667.59 1 5   3 24 3530 0 23639.43 0
3530 27169.43 1 5   3 25 14340.67   4674.6   14340.67 19015.27 1 5   3 26 7091
6761.73 0 0 13852.73 13852.73 1 5   3 27 10788.33 0 0 0 10788.33 10788.33 1 5  
3 28 21505.23   2554.8   21505.23 24060.03 1 5   3 29 10383.5 10510.16 0 0
20893.66 20893.66 1 5   3 30 13285.96   0   13285.96 13285.96 1 5   3 31
13110.31 0 5000 0 13110.31 18110.31 1 5   3 32 22078.17   0   22078.17 22078.17
1 5   3 33 12500 3813 0 0 16313 16313 1 5   3 34 15431.5   0   15431.5 15431.5 1
5   3 35 24436.41 0 0 0 24436.41 24436.41 1 5   3 36 13663.58   0   13663.58
13663.58 1 5   3 37 15084.99   5741.66   15084.99 20826.65 1 5   3

  



  111 112 113 114 115 116 117 118 119 120   Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   224704.65 4601.58 0.267061       REDONDO BEACH 2   4  
117933.25 6106.59 0.215553       TRABUCO CANYON 3   4   226210.79 5532.75
0.382866     100 SAN DIEGO 4   4   75996.11 4873.38 0.389855       TRUCKEE 5   4
  346768.06 6266.06 0.362877     100 SAN JOSE 6   4   358459.01 7608.15 0.329741
      ENCINITAS 7   4   785246.73 5465.64 0.382497     100 NEWPORT BEACH 8   4  
53824.36 10969.42 0.289246       DANVILLE 9   4   34371.32 5116.7 0.302857    
100 SANTA ANA 10   4   36166.53 5184.76 0.252915     100 SAN JOSE 11   4  
1076005.13 5172.11 0.424997       CARLSBAD 12   4   178434.05 7705.47 0.419201  
    CAMPBELL 13   4   166941.91 5327.65 0.264927     100 SAN CARLOS 14   4  
70239.09 4398.32 0.285332       DANVILLE 15   4   205925.44 7377.8 0.325252    
51.9242 MORGAN HILL 16   4   102894.7 9254.37 0.208207     47.1865 DENVER 17   4
  55858.16 4926.66 0.256278       DANVILLE 18   4   725545.49 13677.9 0.172608  
  100 EAGLE 19   4   157177.51 3942.1 0.297682     100 DENVER 20   4   190241.84
10479.33 0.274215     100 COTO DE CAZA 21   4   73839.81 6494.14 0.362463    
100 WALNUT CREEK 22   4   196354.64 7385.68 0.262393     100 LA GRANGE 23   4  
38380.4 5546.11 0.353986       PLEASANTON 24   4   584626 11590.72 0.426609    
  ENCINITAS 25   4   220838.29 5711.56 0.300367       LA JOLLA 26   4  
166874.11 3813.77 0.275308       CORONADO 27   4   165848.09 3188.13 0.295517  
    CORONADO 28   4   730871.77 8225.62 0.341879       NEWPORT BEACH 29   4  
1909706.32 7387.02 0.353553       SAN DIEGO 30   4   267001.74 3567.75 0.268535
      SAN JOSE 31   4   316837.05 6813.97 0.376248     100 HERMOSA BEACH 32   4
  56764.31 4558.19 0.206457       DENVER 33   4   673709.42 3567.36 0.218682    
  SUNNYVALE 34   4   944109.88 4564.96 0.295821       CARLSBAD 35   4  
1797657.98 10666.25 0.43649       HUNTINGTON BEACH 36   4   74887.51 4516.51
0.330551       PARK CITY 37   4   27744.77 5503.42 0.264249       LAGUNA BEACH



   



  121 122 123 124 125 126 127 128 129 130   State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 CA 90277 1 1   1330000 3 4/6/2013     2 CA 92679 7 1   965000
3 3/19/2013     3 CA 92131 7 1 885000 890000 3 3/19/2013     4 CA 96161 7 1  
1010000 3 2/26/2013     5 CA 95120 1 1 990000 990000 3 3/29/2013     6 CA 92024
7 1   1535000 3 3/19/2013     7 CA 92660 1 1 1455000 1221000 98 3/21/2013     8
CA 94526 1 1   1204000 3 3/18/2013     9 CA 92705 1 1 860000 860000 3 3/23/2013
    10 CA 95120 7 1 990000 995000 3 3/20/2013     11 CA 92009 7 1   1265000 3
3/20/2013     12 CA 95008 1 1   1125000 3 2/21/2013     13 CA 94070 1 1 1075000
1075000 3 3/19/2013     14 CA 94506 7 1   1366000 3 3/18/2013     15 CA 95037 1
1 880000 880000 3 3/23/2013     16 CO 80218 7 1 900000 925000 3 3/16/2013     17
CA 94506 7 1   1300000 3 3/27/2013     18 CO 81631 7 2 1330000 1330000 3
3/11/2013     19 CO 80206 12 1 775000 775000 3 3/25/2013     20 CA 92679 7 1
1451500 1452000 3 3/7/2013     21 CA 94598 7 1 1185000 1185000 3 3/12/2013    
22 IL 60525 1 1 840000 840000 3 3/2/2013     23 CA 94588 7 1   1100000 3
3/12/2013     24 CA 92024 3 2   1000000 3 2/15/2013     25 CA 92037 1 2  
1350000 3 3/6/2013     26 CA 92118 1 1   3100000 3 3/11/2013     27 CA 92118 1 1
  1550000 3 3/6/2013     28 CA 92663 1 1   1925000 3 3/7/2013     29 CA 92103 1
1   1400000 3 3/7/2013     30 CA 95125 1 1   939000 3 3/5/2013     31 CA 90254 1
1 1260000 1410000 3 2/28/2013     32 CO 80218 1 1   777000 3 3/25/2013     33 CA
94087 1 1   1015000 3 3/1/2013     34 CA 92011 7 1   925000 3 2/15/2013     35
CA 92649 7 1   2525000 3 2/1/2013     36 UT 84098 7 1   1235000 3 3/22/2013    
37 CA 92651 1 1   2300000 98 2/1/2013    

 



  131 132 133 134 135 136 137 138 139 140   Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.5291 0.5291 0 0 0 2           0.7222 0.7222 0 0 0 3      
    0.8 0.8 0 0 0 4           0.796 0.6475 0 0 0 5           0.8 0.8 0 0 0 6    
      0.684 0.684 0 0 0 7           0.6961 0.6961 0 0 0 8           0.7657
0.7657 0 0 0 9           0.8 0.8 0 0 0 10           0.8 0.8 0 0 0 11          
0.5841 0.5841 0 0 0 12           0.7831 0.7831 0 0 0 13           0.8 0.8 0 0 0
14           0.5103 0.5103 0 0 0 15           0.7681 0.7681 0 0 0 16          
0.8 0.8 0 0 0 17           0.5388 0.5388 0 0 0 18           0.75 0.75 0 0 0 19  
        0.8 0.8 0 0 0 20           0.75 0.75 0 0 0 21           0.8 0.8 0 0 0 22
          0.8 0.8 0 0 0 23           0.6473 0.6473 0 0 0 24           0.61 0.61
0 0 0 25           0.5107 0.5107 0 0 0 26           0.2196 0.2196 0 0 0 27      
    0.5 0.5 0 0 0 28           0.5185 0.5185 0 0 0 29           0.481 0.481 0 0
0 30           0.5431 0.5431 0 0 0 31           0.5714 0.5714 0 0 0 32          
0.8 0.8 0 0 0 33           0.5812 0.5812 0 0 0 34           0.7271 0.7271 0 0 0
35           0.396 0.396 0 0 0 36           0.5781 0.5781 0 0 0 37          
0.3111 0.3111 0 0 0

 



  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                     37                    



 



  151 152 153 154 155 156 157 158 159 160 161   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                   21 11 2                   30   3        
          15   4                   23 18 5                   6 6 6              
    17 23 7                   36   8                   23   9                  
5 10 10                   15   11                   21 0 12                   15
  13                   5 8 14                   27   15                   2.25
2.25 16                   10   17                   17   18                  
18.25   19                   10 5 20                   14 13 21                
  20   22                   8 2 23                   6 6 24                   19
  25                   24   26                   0 23 27                   20  
28                   36   29                   18 18 30                   15  
31                   26 4 32                   19   33                   25 18
34                   21   35                   18   36                   30   37
                  20.25  

 



  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 5/1/2043
12187.52 0 0 5042.92 0 0 Full Two Years Two Months 2 0 5/1/2043 28329.87 0 0 0 0
0 Full Two Years Two Months 3 0 5/1/2043 11651.33 0 0 0 0 0 Full Two Years Two
Months 4 33000 5/1/2043 4295 0 0 8205.5 0 0 Full Two Years Two Months 5 0
5/1/2043 6666.66 0 0 10601.07 0 0 Full Two Years Two Months 6 0 5/1/2043 5871.5
0 0 17201.6 0 0 Full Two Years Two Months 7 0 5/1/2043 14289.38 0 0 0 0 0 Full
Two Years Two Months 8 0 5/1/2043 37924.2 0 0 0 0 0 Full Two Years Two Months 9
0 5/1/2043 15375.98 0 0 893.73 0 0 Full Two Years Two Months 10 0 5/1/2043 20500
0 0 0 0 0 Full Two Years Two Months 11 0 5/1/2043 10833.76 0 0 0 0 0 Full Two
Years Two Months 12 0 5/1/2043 14673 3708.33 0 0 0 0 Full Two Years Two Months
13 0 4/1/2043 10109.88 0 0 10000 0 0 Full Two Years Two Months 14 0 5/1/2043
15414.75 0 0 0 0 0 Full Two Years Two Months 15 0 5/1/2043 9350 0 0 13333.33 0 0
Full Two Years Two Months 16 0 5/1/2043 16666.69 0 27781.25 0 0 0 Full Two Years
Two Months 17 0 5/1/2043 12070 0 7153.88 0 0 0 Full Two Years Two Months 18 0
5/1/2043 79242.58 0 0 0 0 0 Full Two Years Two Months 19 0 5/1/2043 8333 0 0
4909.67 0 0 Full Two Years Two Months 20 0 5/1/2043 18125 4759.83 0 14768.4
562.5 0 Full Two Years Two Months 21 0 4/1/2043 17916.69 0 0 0 0 0 Full Two
Years Two Months 22 0 5/1/2043 11250 4397.41 0 12500 0 0 Full Two Years Two
Months 23 0 4/1/2043 7286.93 0 0 8380.66 0 0 Full Two Years Two Months 24 0
5/1/2043 3530 536.9 18113.15 0 0 0 Full Two Years Two Months 25 0 5/1/2043
14340.67 4674.6 0 0 0 0 Full Two Years Two Months 26 0 5/1/2043 7091 0 0 6761.73
0 0 Full Two Years Two Months 27 0 5/1/2043 10788.33 0 0 0 0 0 Full Two Years
Two Months 28 0 5/1/2043 21505.23 0 0 0 0 0 Full Two Years Two Months 29 0
4/1/2043 10383.5 0 0 10510.16 0 0 Full Two Years Two Months 30 0 4/1/2043
13285.96 0 0 0 0 0 Full Two Years Two Months 31 0 5/1/2043 13110.31 0 0 0 0 0
Full Two Years Two Months 32 0 5/1/2043 22078.17 0 0 0 0 0 Full Two Years Two
Months 33 0 5/1/2043 12500 0 0 3813 0 0 Full Two Years Two Months 34 0 5/1/2043
15431.5 0 0 0 0 0 Full Two Years Two Months 35 0 4/1/2043 24436.41 0 0 0 0 0
Full Two Years Two Months 36 0 5/1/2043 13663.58 0 0 0 0 0 Full Two Years Two
Months 37 0 5/1/2043 15084.99 0 0 0 0 0 Full Two Years Two Months

 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT 

 

See Exhibit 10.11 to the Form 8-K filed by the Issuing Entity on June 12, 2013

  



 

